Case: 15-13654   Date Filed: 05/03/2016   Page: 1 of 4


                                                           [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 15-13654
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 5:13-cv-00155-WTH-PRL

CHARLES B. ANDERSON, JR.,

                                                             Petitioner-Appellant,

                                      versus

FCC COLEMAN - USP II WARDEN,

                                                            Respondent-Appellee.

                          ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                        ________________________

                                 (May 3, 2016)

Before MARCUS, JORDAN and JULIE CARNES, Circuit Judges.

PER CURIAM:

      Charles Anderson, Jr., a federal prisoner proceeding pro se, appeals the

district court’s denial of his 28 U.S.C. § 2241 habeas corpus petition challenging

the result of a prison disciplinary hearing. Anderson seeks expungement of the
              Case: 15-13654     Date Filed: 05/03/2016   Page: 2 of 4


disciplinary report from his record and restoration of the good-conduct time he

lost. On appeal, Anderson argues that: (1) there is no evidence to support finding

him guilty of fighting with another inmate; (2) the Bureau of Prisons (“BOP”)

violated his due process rights by not providing him with a video of the fight that

was the subject of the disciplinary hearing; and (3) he was denied his right to

present witnesses, two inmates who would have exonerated him, by the BOP’s

failure to timely conduct his hearing before the discipline hearing officer (“DHO”).

After thorough review, we affirm.

      We review de novo the district court’s denial of habeas relief under § 2241.

Bowers v. Keller, 651 F.3d 1277, 1291 (11th Cir. 2011). “A district court’s factual

findings are reviewed for clear error.” Id. Pro se pleadings are liberally construed.

Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th Cir. 1998). Because

exhaustion of administrative remedies is not a jurisdictional requirement in a §

2241 proceeding, we can deny a § 2241 petition on the merits without addressing

exhaustion. Santiago-Lugo v. Warden, 785 F.3d 467, 475 (11th Cir. 2015).

      The Supreme Court has held that the following minimum due process

procedures are required in a prisoner’s disciplinary proceeding: (1) at least 24

hours’ notice of the charges so that the prisoner can prepare for the hearing; (2) a

written statement by the factfinder detailing what evidence was relied upon and

why disciplinary action was taken; and (3) the qualified right to call witnesses and


                                         2
              Case: 15-13654     Date Filed: 05/03/2016    Page: 3 of 4


present documentary evidence, if not “unduly hazardous to institutional safety or

correctional goals.”   Wolff v. McDonnell, 418 U.S. 539, 563-66 (1974).             In

determining whether a prisoner has received due process, in the context of

revocation of good-time credits, a court is not required to examine the entire

record, weigh the evidence, or independently assess the credibility of witnesses.

Superintendent, Mass. Corr. Inst., Walpole v. Hill, 472 U.S. 445, 455 (1985). The

relevant question is only whether the hearing officer’s findings are supported “by

some evidence in the record.” Id. at 454.

      In this case, Anderson’s disciplinary proceedings satisfied the due process

requirements outlined by the Supreme Court in Wolff. Anderson was notified of

the DHO hearing more than two months beforehand, the DHO Report explained

the evidence it relied upon, and Anderson was allowed to present documentary

evidence. Although the two inmate witnesses Anderson sought to present were not

available, that was because one had been released from custody and the other could

not be located by the BOP based on the identifying information provided by

Anderson. Anderson acknowledged on his Central Office Administrative Remedy

Appeal that he initially waived the right to witnesses until he learned that there was

no video of the incident. On this record, we cannot say that the district court’s

factual findings -- that Anderson initially waived his right to call witnesses and that




                                            3
              Case: 15-13654    Date Filed: 05/03/2016   Page: 4 of 4


a delay in the DHO hearing was caused by attempts to identify Anderson’s

requested witnesses -- were clearly erroneous.

      Moreover, regardless of whether the two witnesses would have testified as

Anderson says that they would, the incident report contains one staff member’s

statement that Anderson and the other inmate were exchanging punches and

striking each other in the head and upper torso area. Because the staff member’s

statement in the incident report constitutes “some evidence in the record,” this

evidence is sufficient to support the DHO’s findings that Anderson fought with

another inmate. Id. Finally, although Anderson argues that his due process rights

were violated by the BOP failing to turn over video of the incident, there was no

due process violation since the record indicates that video of the incident does not

exist. Accordingly, we affirm the denial of Anderson’s § 2241 habeas corpus

petition.

      AFFIRMED.




                                         4